          Case 4:19-cv-00860-KGB Document 5 Filed 01/22/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

SAM KINNEY, III                                                                        PLAINTIFF

v.                               Case No. 4:19-cv-00860-KGB

POPE, et al.                                                                        DEFENDANTS

                                              ORDER

       Plaintiff Sam Kinney, III, formerly an inmate at the Drew County Detention Center, filed

this pro se complaint on December 3, 2019 (Dkt. No. 1). On April 8, 2020, the Court directed Mr.

Kinney to either (1) pay the $400.00 filing fee in full or (2) file a properly completed application

to proceed in forma pauperis by May 8, 2020 (Dkt. No. 2). The Court advised Mr. Kinney that, if

he failed to do so timely, this case would be dismissed without prejudice. Local Rule 5.5(c)(2) of

the Eastern and Western Districts of Arkansas (“If any communication from the Court to a pro se

plaintiff is not responded to within thirty (30) days, the case may be dismissed without prejudice.”).

A copy of the Court’s April 8, 2020, Order was mailed to Mr. Kinney at his address of record. The

Order was sent to Mr. Kinney a second time, but again the mail was returned as undeliverable

(Dkt. No. 4).

       As of the date of this Order, Mr. Kinney has not complied with the Court’s Order of April

8, 2020, and the time for doing so has passed. Further, Mr. Kinney has not updated his address

with the Court as required by Local Rule 5.5(c)(2). Accordingly, this case is dismissed without

prejudice. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

would not be taken in good faith.
  Case 4:19-cv-00860-KGB Document 5 Filed 01/22/21 Page 2 of 2




So ordered this 22nd day of January, 2021.



                                             _____________________________
                                             Kristine G. Baker
                                             United States District Judge




                                       2
